DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/29/2021 has been entered.
Response to Amendment
The amendments filed on 1/29/2021 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Objections
Claims 16-21 are objected to because of the following informalities:  
Regarding claim 16, the limitation of “                        
                            
                                
                                    C
                                    e
                                
                                
                                    q
                                
                            
                            
                                
                                    G
                                    d
                                
                                
                                    r
                                
                            
                            
                                
                                    P
                                    r
                                
                                
                                    s
                                
                            
                            
                                
                                    O
                                
                                
                                    u
                                
                            
                        
                      ceramic materials, where Ce, Gd, Pr, O are: Cerium. Gadolinium, Praseodymium, and Oxygen, respectively, and g, r, s, and u represent the mole fractions within the structure where, 1.5<g<2.2,    0.5<r<0.7,    0<s<0.3,    and    1.5<u<2.3; ” is listed twice.
 Appropriate correction is required.
Claims 17-21 are also objected since the claims depend on claim 16.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 16, the limitation of “non-piston-based”, “non-consumable”, and “phase pure polycrystalline compounds” are not within the specification. Para. 86 teaches a porous combustion material comprising ceramic perovskites, but does not teach non-consumable and phase pure polycrystalline compounds.
Para. 28 teaches a Stirling engine but does not disclose a “non-piston-based” Stirling engine.
Furthermore, the limitation of “            
                
                    
                        L
                        a
                    
                    
                        u
                    
                
                
                    
                        C
                        a
                    
                    
                        D
                    
                
                
                    
                        C
                        e
                    
                    
                        m
                    
                
                
                    
                        C
                        o
                    
                    
                        Q
                    
                
                
                    
                        O
                    
                    
                        z
                    
                
            
        ”, “            
                
                    
                        C
                        e
                    
                    
                        x
                    
                
                
                    
                        F
                        e
                    
                    
                        y
                    
                
                
                    
                        C
                        o
                    
                    
                        z
                    
                
                
                    
                        O
                    
                    
                        d
                    
                
            
        ”, “            
                
                    
                        L
                        a
                    
                    
                        r
                    
                
                
                    
                        C
                        e
                    
                    
                        n
                    
                
                
                    
                        Y
                    
                    
                        p
                    
                
                
                    
                        O
                    
                    
                        t
                    
                
            
        ”, “            
                
                    
                        C
                        e
                    
                    
                        q
                    
                
                
                    
                        G
                        d
                    
                    
                        r
                    
                
                
                    
                        P
                        r
                    
                    
                        s
                    
                
                
                    
                        O
                    
                    
                        u
                    
                
            
        ”, “            
                
                    
                        R
                        h
                    
                    
                        q
                    
                
                
                    
                        I
                        r
                    
                    
                        r
                    
                
                
                    
                        C
                        o
                    
                    
                        s
                    
                
                
                    
                        N
                        i
                    
                    
                        b
                    
                
                
                    
                        O
                    
                    
                        U
                    
                
            
        ”, and “            
                
                    
                        M
                        e
                        1
                    
                    
                        g
                    
                
                
                    
                        M
                        e
                        2
                    
                    
                        r
                    
                
                
                    
                        M
                        e
                        3
                    
                    
                        s
                    
                
                
                    
                        M
                        e
                        4
                    
                    
                        b
                    
                
                
                    
                        E
                        1
                    
                    
                        u
                    
                
            
        ” are not within the specification.
Para 35 teaches            
                 
                
                    
                        L
                        a
                    
                    
                        u
                    
                
                
                    
                        S
                        r
                    
                    
                        v
                    
                
                
                    
                        C
                        r
                    
                    
                        w
                    
                
                
                    
                        M
                        g
                    
                    
                        x
                    
                
                
                    
                        N
                        i
                    
                    
                        y
                    
                
                
                    
                        O
                    
                    
                        z
                    
                
            
        , but does not teach any of the above compounds.
Regarding Claim 19, the limitation of “non-piston-based Stirling engine” is not within the specification. Para. 28 teaches a Stirling engine but does not disclose a “non-piston-based” Stirling engine.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16, the limitation of “non-consumable”, and “phase pure polycrystalline compounds” are unclear as to what parameters make the material “non-consumable”, and what parameters make the compound “phase pure polycrystalline compounds”
Claims 17-21 are also rejected since the claims depend on claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarti (US Pub No. 2014/0323598) in view of Rosten (Mater. Res. Soc. Symp. Proc. Vol. 972 © 2007 Materials Research Society)
Regarding Claim 16, Chakravarti et al. teaches a porous media burner [Fig. 3, 0051], non-piston-based combustion apparatus [0050-0051], where the burner comprises a oxygen transport membrane which comprises a perovskite and a catalyst on a porous support [0036-0037].
Rosten et al. teaches a perovskite related membrane reactor comprising a                         
                            
                                
                                    
                                        
                                            
                                                
                                                    L
                                                    a
                                                
                                                
                                                    0.9
                                                
                                            
                                            
                                                
                                                    S
                                                    r
                                                
                                                
                                                    0.1
                                                
                                            
                                        
                                    
                                
                                
                                    0.95
                                
                            
                             
                            
                                
                                    C
                                    r
                                
                                
                                    0.85
                                
                            
                            
                                
                                    M
                                    g
                                
                                
                                    0.1
                                
                            
                            
                                
                                    N
                                    i
                                
                                
                                    0.05
                                
                            
                            
                                
                                    O
                                
                                
                                    3
                                
                            
                             
                        
                    perovskite ceramics, which can be used for enhancing the oxidation reactions in oxygen separation and syngas production [Abstract].
Since Chakravarti et al. teaches the a membrane for oxygen separation [0036], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the membrane material of Rosten et al. in the oxygen transport membrane of Chakravarti et al. in order to provide enhanced oxidation reactions in oxygen separation and syngas production [Abstract].
Within the combination above, modified Chakravarti et al. teaches a porous non-consumable combustion facilitating material [porous support is part of oxygen transport membrane elements; therefore, would be defined as non-consumable, 0036-0038] wherein the porous non-consumable combustion facilitating material has a surface coated with a catalytic material selected form the group of phase pure polycrystalline compounds [Rosten et al. teaches the                         
                            
                                
                                    
                                        
                                            
                                                
                                                    L
                                                    a
                                                
                                                
                                                    0.9
                                                
                                            
                                            
                                                
                                                    S
                                                    r
                                                
                                                
                                                    0.1
                                                
                                            
                                        
                                    
                                
                                
                                    0.95
                                
                            
                             
                            
                                
                                    C
                                    r
                                
                                
                                    0.85
                                
                            
                            
                                
                                    M
                                    g
                                
                                
                                    0.1
                                
                            
                            
                                
                                    N
                                    i
                                
                                
                                    0.05
                                
                            
                            
                                
                                    O
                                
                                
                                    3
                                
                            
                        
                     are formed of crystals [last paragraph of the fourth page]; therefore, would be defined as pure  phase 
Within the combination above, modified Chakravarti et al. teaches the ceramic material with the following parameters                         
                            
                                
                                    L
                                    a
                                
                                
                                    0.86
                                
                            
                            
                                
                                    S
                                    r
                                
                                
                                    0.1
                                
                            
                            
                                
                                    C
                                    r
                                
                                
                                    0.85
                                
                            
                            
                                
                                    M
                                    g
                                
                                
                                    0.1
                                
                            
                            
                                
                                    N
                                    i
                                
                                
                                    0.05
                                
                            
                            
                                
                                    O
                                
                                
                                    3
                                
                            
                        
                    , the values of u, v, w, x, and y are close the claimed values.
Although Chakravarti et al.  teaches the value of u, v, w, x, and y are close the claimed values, it would have been obvious to one of ordinary skill in the art before the filing of the invention to have expected that the claimed composition of modified Chakravarti et al. would have the same properties as the claim ceramic in claim 16. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarti (US Pub No. 2014/0323598) in view of Rosten (Mater. Res. Soc. Symp. Proc. Vol. 972 © 2007 Materials Research Society) as applied above in addressing claim 16, in further view of Stites (US Pub No. 2013/0312316)
Regarding Claim 17, within the combination above, modified Chakravarti et al. is silent on the combustion apparatus comprise a portable stove.
Stites et al. teaches a burner adapted for stationary cooking stove or portable camping stove [0232].
Since modified Chakravarti et al. teaches the use of a burner, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the burner of modified Chakravarti et al. with the portable stove of Stites et al. as it is merely the selection of a conventional burner application in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarti (US Pub No. 2014/0323598) in view of Rosten (Mater. Res. Soc. Symp. Proc. Vol. 972 © 2007 Materials Research Society) as applied above in addressing claim 16, in further view of Varvel (US Pat No. 3101193)
Regarding Claim 18, within the combination above, modified Chakravarti et al. is silent on the combustion apparatus comprise portable space heater.
Varvel et al. teaches a space heater which comprises a burner unit [C4 ln 35-50].
Since modified Chakravarti et al. teaches the use of a burner, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the burner of modified Chakravarti et al. with the portable space heater of Varvel as it is merely the selection of a conventional burner application in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarti (US Pub No. 2014/0323598) in view of Rosten (Mater. Res. Soc. Symp. Proc. Vol. 972 © 2007 Materials Research Society) as applied above in addressing claim 16, in further view of Kirner (US Pat No. 6393824)
Regarding Claim 19, within the combination above, modified Chakravarti et al. is silent on the combustion apparatus comprises a Stirling engine.

Since modified Chakravarti et al. teaches the use of a burner, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the burner of modified Chakravarti et al. with the engine of Kirner et al. as it is merely the selection of a conventional burner application in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarti (US Pub No. 2014/0323598) in view of Rosten (Mater. Res. Soc. Symp. Proc. Vol. 972 © 2007 Materials Research Society) as applied above in addressing claim 16, in further view of Mirmobin (US Pub No. 2013/0145763)
Regarding Claim 20, within the combination above, modified Chakravarti et al. is silent on the combustion apparatus comprises an Organic Rankine Cycle.
Mirmobin et al. teaches a organic Rankine cycle system utilized with a burner [0027].
Since modified Chakravarti et al. teaches the use of a burner, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the burner of modified Chakravarti et al. with the organic Rankine cycle system of Mirmobin et al. as it is merely the selection of a conventional burner application in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarti (US Pub No. 2014/0323598) in view of Rosten (Mater. Res. Soc. Symp. Proc. Vol. 972 © 2007 Materials Research Society) as applied above in addressing claim 16, in further view of Williams (US Pat No. 3768458)
Regarding Claim 21, within the combination above, modified Chakravarti et al. is silent on the combustion apparatus comprise a portable water heater.
Williams et al. teaches a portable water heat which utilizes a burner [C1 ln 5-15, C2 ln 5-15].
Since modified Chakravarti et al. teaches the use of a burner, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the burner of modified Chakravarti et al. with the portable water heater of Williams et al. as it is merely the selection of a conventional burner application in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726